                                                                                    Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 1 of 14


                                                                                                                                                                                       SOUTHERN DISTRICT OF TEXAS
                                                                                                                                                                                           HOUSTON DIVISION
  (in thousands)
CASE NAME: (1) EXCO RESOURCES, INC., ET AL                                                                                                                                                                                     PETITION DATE:         1/15/2018
CASE NUMBER:     (18-30155)



MONTHLY OPERATING REPORT SUMMARY FOR MONTH(2)                                                                                                                                                                  May                    YEAR              2019


         2018
                  MONTH                                                                                          Jan. 15 - Feb. 28              Mar. 1 - Mar. 31               Apr. 1 - Apr. 30           May 1 - May 31       June 1 - June 30   July 1 to July 31   Aug. 1 to Aug. 31 Sept. 1 to Sept. 30   Oct. 1 to Oct. 31   Nov. 1 to Nov. 30   Dec. 1 to Dec. 31
REVENUES (MOR-6)                                                                                             $             43,507,000          $         32,044,000 $                   32,818,000   $            32,881,000   $    32,431,000    $     34,520,000    $     32,733,000 $        31,318,000    $     32,687,000    $     33,322,000    $       40,853,000
INC. BEFORE INT; DEPREC./TAX; IMPAIRMENT (MOR-6)                                                                          140,320,000                    20,708,000                     18,107,000                17,828,000        16,464,000          18,907,000          16,594,000          16,233,000          17,113,000          20,195,000            28,386,000
NET INCOME (LOSS) (MOR-6)                                                                                                  89,476,000                  (300,927,000)                     1,588,000                 1,239,000         4,916,000           2,589,000          (2,063,000)          3,158,000           2,739,000           1,322,000            12,863,000
PAYMENTS TO INSIDERS (MOR-9)                                                                                                  391,767                       198,762                        198,837                   197,337           197,942             197,942             196,647             195,242             193,959             193,959               193,959
PAYMENTS TO PROFESSIONALS (MOR-9)                                                                                             332,629                       424,808                      4,893,007                 3,676,828         1,764,606           6,091,909           5,329,637           2,014,536           4,227,201           4,853,874             3,012,559
TOTAL DISBURSEMENTS (MOR-7 / Exhibit C)                                                                                   198,649,461                   118,699,593                     62,617,748                62,180,375        60,267,685          53,796,756          46,412,969          57,682,375          55,510,919          65,940,600        69,375,052,230


         2019
                  MONTH                                                             Jan. 1 to Jan. 31            Feb. 1 to Feb. 28              Mar. 1 to Mar. 31             Apr. 1 to Apr. 30          May. 1 to May. 31          Total
REVENUES (MOR-6)                                                                $            35,528,000      $              28,011,000         $            31,090,000       $          27,496,000   $            27,479,000 $    528,718,000
INC. BEFORE INT; DEPREC./TAX; IMPAIRMENT (MOR-6)                                             22,721,000                     16,033,000                      18,969,000                  16,468,000                16,067,000      421,113,000
NET INCOME (LOSS) (MOR-6)                                                                     9,042,000                      1,872,000                       2,494,000                  15,479,000                (5,273,000)    (159,486,000)
PAYMENTS TO INSIDERS (MOR-9)                                                                    202,292                        202,292                         202,292                     186,898                   172,972        3,323,100
PAYMENTS TO PROFESSIONALS (MOR-9)                                                             4,133,042                      4,450,387                       2,116,994                   4,465,883                 4,349,786       56,137,686
TOTAL DISBURSEMENTS (MOR-7 / Exhibit C)                                                      63,366,171                     55,974,103                      71,957,065                  61,812,505                67,499,702   70,477,420,257

***The original of this document must be filed with the United States Bankruptcy Court***
                                                                                                                                                                                                              Yes / No
REQUIRED INSURANCE MAINTAINED                                                                                 Are all accounts receivable being collected within terms?                                        No(3)
   AS OF SIGNATURE DATE                                                                    EXP.               Are all post-petition liabilities, including taxes, being paid within terms?                      Yes
                                                                                          DATE                Have any prepetition liabilities been paid?                                                       Yes
CRIME/FIDELITY                                          YES (X) NO ( )                  07/31/19               If so, describe                Paid in accordance with First Day Orders
DIRECTORS & OFFICERS LIABILITY                          YES (X) NO ( )                  07/31/19              Are all funds received being deposited into DIP bank accounts?                                    Yes
EMPLOYMENT PRACTICES LIABILITY                          YES (X) NO ( )                  07/31/19              Were any assets disposed of outside the normal course of business?                                 No
FIDUCIARY LIABILITY                                     YES (X) NO ( )                  07/31/19               If so, describe
ENERGY PKG - PPTY. / IN.MARINE                          YES (X) NO ( )                  07/01/20              Are all U.S. Trustee Quarterly Fee Payments current?                                              Yes
PROPERTY                                                YES (X) NO ( )                  04/06/20              What is the status of your Plan of Reorganization?
COMMERCIAL GENERAL LIABILITY                            YES (X) NO ( )                  04/06/20
UMBRELLA/EXCESS LIABILITY                               YES (X) NO ( )                  04/06/20
AUTOMOBILE LIABILITY                                    YES (X) NO ( )                  04/06/20
WORKERS COMPENSATION / EL                               YES (X) NO ( )                  04/06/20
CONTROL OF WELL                                         YES (X) NO ( )                  07/01/20             I certify under penalty of perjury that the following complete
                                                                                                             Monthly Operating Report (MOR), consisting of MOR-1
ATTORNEY NAME:           Marcus Helt                                                                        is true and correct, to the best of my knowledge.
FIRM NAME:               Foley Gardere LLP
ADDRESS:                 2021 McKinney Avenue, Suite 1600                                                   SIGNED X _/s/ Tyler Farquharson__________________________________
                                                                                                                                                                         TITLE:                      Chief Financial Officer
CITY, STATE, ZIP:        Dallas, TX 75201
TELEPHONE/FAX:           214-999-3000 / 214-999-4667                                                        Tyler Farquharson                                                                                 6/20/2019
                                                                                                                                                              (PRINT NAME OF SIGNATORY)                        DATE


Notes:
(1) The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.
(2) The accompanying Monthly Operating Report Notes are an integral part of this schedule.
(3) In the ordinary course of business, the Debtors attempt to collect all accounts receivable within contractual terms; however, certain receivables are collected outside of contractual terms.

MOR-1




                                                                                                                                                                                                         Page 1 of 14
              Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 2 of 14


                        EXCO RESOURCES, INC., ET AL
CASE NUMBER:            (18-30155)



                                                                   Monthly Operating Report Notes - May 01 through May 31

Note 1
The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects.

Financial Accounting Standards Board Accounting Standards Codification 852, (Reorganizations) ("ASC 852"), which is applicable to companies in chapter 11, requires that financial statements for periods
after the filing of a chapter 11 petition distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. The financial statements have been
prepared in accordance with ASC 852. The unaudited financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that
would typically be applied to financial information presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtors believe that the financial information could be subject to
changes, and these changes could be material. The information furnished in this report includes preliminary normal recurring adjustments, but does not include all of the adjustments that would typically be
made in accordance with U.S. GAAP.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the results of operations,
financial position and cash flows of the Debtors in the future.

Note 2
The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the reporting requirements of Rule 2015 of the Federal Rules
of Bankruptcy Procedures, Bankruptcy Local Rules for the Southern District of Texas, and the Guidelines for Debtors-In-Possession promulgated by the Office of The United States Trustee for Region 7.
The unaudited financial statements have been derived from the books and records of the Debtors. The information presented herein has not been subject to all procedures that would typically be applied to
financial information presented in accordance with GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be subject to changes, and these changes could be
material. The information furnished in this Monthly Operating Report includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for interim financial
statements in accordance with GAAP.

Note 3
Liabilities Subject to Compromise: As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to compromise or other treatment under a plan of reorganization. The determination
of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not
determinable at this time. ASC 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts expected to be allowed as claims, even if they may be settled for lesser
amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to
disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.



Note 4
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as reorganization items. Reorganization items includes write off of
discount, premium, debt issuance costs, and derivatives associated with long-term debt, expenses related to legal advisory and representation services, other professional consulting and advisory services,
debtor-in-possession financing fees and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims.


Note 5
Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby reserve all of
their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or
supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.


Note 6
On February 27, 2018, the Company closed a settlement agreement with a joint venture partner to resolve arbitration regarding the right to participate in an area of mutual interest in the
Appalachia region. As a result of the settlement, the Company acquired its joint venture partner’s interests in certain entities that own and operate oil and natural gas properties and other
assets in the Appalachia region. See further information related to this settlement in the Company’s periodic filings with the SEC. The acquired entities became wholly owned subsidiaries of
certain of the Debtors as of the closing of the settlement agreement; however, the entities are not Debtors under the Chapter 11 cases. The Company’s consolidated financial statements
presented on MOR-2, MOR-3, MOR-4, MOR-5, and MOR-6 include the financial results of these non-debtor entities subsequent to the closing of the settlement agreement. The liabilities labeled
as post-petition include both the post-petition liabilities of the Debtors as well as the liabilities of the non-debtor entities that are not considered to be subject to compromise. The financial
information presented on MOR-7, MOR-8, and MOR-9 is focused on the cash receipts and disbursements of the Debtors and exclude non-debtor entities.

Note 7
The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.




                                                                                                  Page 2 of 14
                                     Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 3 of 14


                   EXCO RESOURCES, INC., ET AL
CASE NUMBER:       (18-30155)

(in thousands)
                                                       COMPARATIVE BALANCE SHEETS
ASSETS                                           Filing Date   MONTH             MONTH   MONTH        MONTH   MONTH

CURRENT ASSETS                             SEE ATTACHED EXHIBIT A - CONSOLIDATED BALANCE SHEET
Cash - U.S. bank accounts
Cash - non-U.S. bank accounts
Restricted cash
Trade Accounts Receivable, Net
Unbilled Accounts Receivable
Other Accounts Receivable
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments
Mobilization costs, net
Other
TOTAL CURRENT ASSETS
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E
OTHER ASSETS
1) Tax Deposits
2) Investments in Subsidiaries
3)
4) (attach list)
TOTAL ASSETS




MOR-2




                                                                  Page 3 of 14
                                      Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 4 of 14


                                          EXCO RESOURCES, INC., ET AL
CASE NUMBER:                              (18-30155)

(in thousands)
                                                           COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                            Filing Date         MONTH    MONTH   MONTH   MONTH   MONTH
EQUITY
LIABILITIES                                                 SEE ATTACHED EXHIBIT A - BALANCE SHEET
POST-PETITION LIABILITIES(MOR-4)

PRE-PETITION LIABILITIES
Secured Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt
 Deferred Revenue
 VAT
 Trade A/P
 Accrued payroll liabilities
 Accrued bond interest
 Expense Accruals
 Other
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date
TOTAL OWNER'S EQUITY (NET WORTH)
TOTAL LIABILITIES & OWNERS EQUITY



MOR-3




                                                                               Page 4 of 14
                                                                                        Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 5 of 14


Case No. (18-30155)
Exhibit A - Consolidated Balance Sheet
($ in thousands)

                                                                                                   January 1, 2018            February 28, 2018           March 31, 2018            April 30, 2018            May 31, 2018             June 30, 2018             July 31, 2018             August 31, 2018            September 30, 2018          October 31, 2018           November 30, 2018           December 31, 2018

                                                          ASSETS
       Current assets
           Cash and cash equivalents                                                                                      $               112,592     $               65,830    $               68,682    $              48,331    $               54,995    $               58,682    $                69,821    $                 66,963    $                62,199    $                48,784     $                46,541
           Restricted Cash                                                                                                                  7,191                      9,832                     6,609                    8,811                    10,984                     8,301                      7,403                       7,028                      4,734                     13,882                      16,049
           Accounts receivable, net
                  Oil and natural gas                                                                                                      84,502                     77,679                    76,964                   91,546                   80,901                     81,853                    79,177                       74,196                     78,408                     80,402                      61,947
                  Joint Interest                                                                                                           30,308                     32,986                    29,660                   30,302                   24,221                     23,103                    22,417                       24,665                     24,393                     24,881                      32,089
                  Interest and other                                                                                                        2,200                      1,915                     1,499                    2,027                    1,919                      1,948                     2,140                        2,014                      2,115                      1,859                       2,050
           Inventory                                                                                                                        1,729                      1,463                     1,465                    1,466                    1,472                      1,472                     1,480                        1,480                      1,255                      1,099                         753
           Derivative financial instruments - commodity derivatives                                                                             -                          -                         -                        -                        -                          -                         -                            -                          -                          -                           -
           Other                                                                                                                           17,065                     15,664                    18,005                   17,730                   22,984                     21,603                    19,901                       18,150                     13,408                     11,944                      10,714
                         Total current assets                                                                                             255,587                    205,369                   202,884                  200,213                  197,475                    196,962                   202,339                      194,496                    186,512                    182,851                     170,143
       Equity Investments                                                                                                                   4,736                      4,736                     4,736                    4,736                    4,736                      4,736                     4,736                        4,736                      4,736                      4,736                       4,732
       Oil and natural gas properties (full cost accounting method):
           Unproved oil and natural gas properties and development costs not being amortized                                               152,690                   149,322                   149,773                  150,020                   149,249                   149,300                    149,375                     148,462                    148,929                     149,351                     155,646
           Proved developed and undeveloped oil and natural gas properties                                                               3,226,435                 3,239,619                 3,251,081                3,259,766                 3,281,104                 3,286,059                  3,294,111                   3,307,331                  3,318,278                   3,327,331                   3,332,779
           Allowance for depreciation, depletion & amortization                                                                         (2,762,945)               (2,770,278)               (2,777,928)              (2,785,508)               (2,791,918)               (2,799,083)                (2,806,260)                 (2,812,174)                (2,819,016)                 (2,825,487)                 (2,831,293)
           Oil and natural gas properties, net                                                                                             616,180                   618,662                   622,927                  624,278                   638,435                   636,276                    637,226                     643,619                    648,191                     651,195                     657,132
       Other property and equipment, net and other non-current assets                                                                       39,285                    39,345                    39,125                   39,052                    38,933                    38,814                     38,686                      38,564                     38,560                      38,027                      37,531
       Deferred financing costs, net                                                                                                             -                         -                         -                        -                         -                         -                          -                           -
       Derivative financial instruments                                                                                                          -                         -                         -                        -                         -                         -                          -                           -                          -                           -                           -
       Goodwill                                                                                                                            163,155                   163,155                   163,155                  163,155                   163,155                   163,155                    163,155                     163,155                    163,155                     163,155                     163,155
                         Total assets                                                                                     $              1,078,943    $            1,031,267    $            1,032,826    $           1,031,434    $            1,042,733    $            1,039,943    $             1,046,142    $              1,044,570    $             1,041,154    $              1,039,964    $              1,032,693
                              LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
       Current liabilities
           Accounts payable and accrued liabilities                                                                       $                 44,621    $               49,365    $               50,712    $              47,149    $               49,988    $               44,715    $                47,744    $                 56,976    $                53,898    $                60,235     $                64,925
           Revenues and royalties payable                                                                                                   39,857                    42,727                    43,791                   46,102                    42,808                    44,429                     43,757                      40,486                     42,260                     41,786                      45,316
           Accrued interest payable                                                                                                            207                     1,140                     3,078                    5,234                     7,204                     9,417                     11,553                         829                      2,976                      5,136                       7,088
           Current portion of asset retirement obligations                                                                                     600                       600                       600                      600                       600                       600                        600                         600                        600                        600                         600
           Income taxes payable                                                                                                                -                         -                         -                        -                         -                         -                          -                           -                          -                          -                           -
           Derivative financial instruments - commodity derivatives                                                                            -                         -                         -                        -                         -                         -                          -                           -                          -                          -                           -
           Lease Liability - Current                                                                                                           -                         -                         -                        -                         -                         -                          -                           -                          -                          -                           -
           Current maturities of long term debt                                                                                            156,406                   473,364                   473,364                  473,364                   473,364                   473,364                    473,364                     473,364                    473,364                    473,364                     473,364
                         Total current liabilities                                                                                         241,691                   567,196                   571,545                  572,449                   573,964                   572,525                    577,018                     572,255                    573,098                    581,121                     591,293
       Long-term debt                                                                                                                            -                         -                         -                        -                         -                         -                          -                           -
       Deferred income taxes                                                                                                                 4,518                         -                         -                        -                         -                         -                          -                           -                          -                           -                           -
       Derivative financial instruments - commodity derivatives                                                                                  -                         -                         -                        -                         -                         -                          -                           -                          -                           -                           -
       Liabilities subject to compromise                                                                                                 1,566,650                 1,496,871                 1,492,196                1,487,006                 1,490,942                 1,486,913                  1,491,649                   1,491,625                  1,484,531                   1,473,893                   1,443,483
       Asset retirement obligations and other long term liabilities                                                                         22,020                    23,853                    23,945                   25,382                    26,128                    26,025                     24,877                      24,740                     24,632                      24,523                      24,413
       Commitments and contingencies                                                                                                             -                         -                         -                        -                         -                         -                          -                           -                          -                           -                           -
       Shareholders' equity:
           Common shares, $0.001 par value                                                                                                      22                        22                        22                       22                        22                        22                         22                          22                         22                          22                          22
           Additional paid-in capital                                                                                                    3,539,806                 3,540,018                 3,540,224                3,540,440                 3,540,627                 3,540,817                  3,540,998                   3,541,192                  3,541,396                   3,541,608                   3,541,822
           Accumulated deficit                                                                                                          (4,288,132)               (4,589,061)               (4,587,472)              (4,586,233)               (4,581,316)               (4,578,727)                (4,580,790)                 (4,577,632)                (4,574,893)                 (4,573,571)                 (4,560,708)
           Treasury shares, at cost                                                                                                         (7,632)                   (7,632)                   (7,632)                  (7,632)                   (7,632)                   (7,632)                    (7,632)                     (7,632)                    (7,632)                     (7,632)                     (7,632)
           Total shareholder's equity                                                                                                     (755,936)               (1,056,653)               (1,054,858)              (1,053,403)               (1,048,300)               (1,045,520)                (1,047,402)                 (1,044,050)                (1,041,107)                 (1,039,573)                 (1,026,496)
           Total liabilities and shareholders' equity                                                                     $              1,078,943    $            1,031,267    $            1,032,826    $           1,031,434    $            1,042,733    $            1,039,943    $             1,046,142    $              1,044,570    $             1,041,154    $              1,039,964    $              1,032,693

                                                                                                   January 31, 2019           February 28, 2019           March 31, 2019            April 30, 2019            May 31, 2019

                                                          ASSETS
       Current assets
           Cash and cash equivalents                                                           $                62,177    $                 76,847    $               54,863    $               56,343    $              50,258
           Restricted Cash                                                                                      16,951                      13,994                    12,098                    18,181                   23,288
           Accounts receivable, net
                  Oil and natural gas                                                                           55,020                     37,254                     36,545                    34,257                   38,782
                  Joint Interest                                                                                25,500                     27,676                     28,115                    29,090                   24,702
                  Interest and other                                                                             1,645                      1,604                      1,393                       473                       14
           Inventory                                                                                               753                        753                        753                       753                      753
           Derivative financial instruments - commodity derivatives                                                  -                          -                          -                         -                        -
           Other                                                                                                11,047                     10,470                     10,024                     9,972                    9,729
                         Total current assets                                                                  173,093                    168,598                    143,791                   149,069                  147,526
       Equity Investments                                                                                        4,732                      4,731                      4,731                     4,731                    4,731
       Oil and natural gas properties (full cost accounting method):
           Unproved oil and natural gas properties and development costs not being amortized                   156,393                     156,857                   166,709                   167,864                  168,302
           Proved developed and undeveloped oil and natural gas properties                                   3,349,546                   3,359,603                 3,363,108                 3,369,688                3,385,073
           Allowance for depreciation, depletion & amortization                                             (2,838,318)                 (2,844,599)               (2,850,888)               (2,857,123)              (2,864,137)
           Oil and natural gas properties, net                                                                 667,621                     671,861                   678,929                   680,429                  689,238
       Other property and equipment, net and other non-current assets                                           37,447                      37,509                    41,692                    41,892                   41,980
       Deferred financing costs, net
       Derivative financial instruments                                                                              -                           -                         -                         -                        -
       Goodwill                                                                                                163,155                     163,155                   163,155                   163,155                  163,155
                         Total assets                                                          $             1,046,048    $              1,045,854    $            1,032,298    $            1,039,276    $           1,046,630
                              LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
       Current liabilities
           Accounts payable and accrued liabilities                                            $                67,978    $                72,345     $               70,915    $               69,857    $              78,659
           Revenues and royalties payable                                                                       43,755                     34,543                     33,535                    36,524                   38,016
           Accrued interest payable                                                                              9,261                     11,446                      1,052                     2,949                    5,165
           Current portion of asset retirement obligations                                                         900                        900                        900                       900                      900
           Income taxes payable                                                                                    -                          -                          -                         -                        -
           Derivative financial instruments - commodity derivatives                                                -                          -                          -                         -                        -
           Lease Liability - Current                                                                               -                          -                        1,197                     1,204                    1,210
           Current maturities of long term debt                                                                473,364                    473,364                    473,364                   473,364                  473,364
                         Total current liabilities                                                             595,258                    592,598                    580,963                   584,798                  597,314
       Long-term debt
       Deferred income taxes                                                                                         -                           -                         -                         -                        -
       Derivative financial instruments - commodity derivatives                                                      -                           -                         -                         -                        -
       Liabilities subject to compromise                                                                     1,444,061                   1,444,616                 1,436,943                 1,424,956                1,425,052
       Asset retirement obligations and other long term liabilities                                             24,002                      23,890                    26,914                    26,688                   26,473
       Commitments and contingencies                                                                                 -                           -                         -                         -                        -
       Shareholders' equity:
           Common shares, $0.001 par value                                                                          22                          22                        22                        22                       22
           Additional paid-in capital                                                                        3,542,003                   3,542,154                 3,542,388                 3,542,265                3,542,495
           Accumulated deficit                                                                              (4,551,666)                 (4,549,794)               (4,547,300)               (4,531,821)              (4,537,094)
           Treasury shares, at cost                                                                             (7,632)                     (7,632)                   (7,632)                   (7,632)                  (7,632)
           Total shareholder's equity                                                                       (1,017,273)                 (1,015,250)               (1,012,522)                 (997,166)              (1,002,209)
           Total liabilities and shareholders' equity                                          $             1,046,048    $              1,045,854    $            1,032,298    $            1,039,276    $           1,046,630




                                                                                                                                                                                                     Page 5 of 14
                                                          Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 6 of 14

                     EXCO RESOURCES, INC., ET AL
CASE NUMBER:         (18-30155)




                                                                                                            SCHEDULE OF POST-PETITION LIABILITIES
                                                                            As of              As of             As of               As of                As of              As of            As of             As of               As of               As of             As of
                                                                      February 28, 2018   March 31, 2018     April 30, 2018       May 31, 2018        June 30, 2018       July 31, 2018   August 31, 2018 September 30, 2018   October 31, 2018   November 30, 2018 December 31, 2018
Accounts Payable and Other Accrued Expenses
    Trade Accounts Payable                                            $      7,708,220    $    11,758,958   $    6,889,256    $      5,636,388    $      4,570,309    $      6,359,674    $    6,728,863   $     5,243,549     $     8,198,945    $     8,273,716    $     6,388,105
    Accrued Expenses                                                        34,593,959         32,003,998       42,233,195          39,335,817          42,808,631          36,010,469        38,242,996        48,572,299          42,818,045         48,608,938         54,587,276
    Income Taxes Payable                                                             -                  -                -                   -                   -                   -                 -                 -                   -                  -                  -
Accrued Interest                                                               207,011          1,140,028        3,077,601           5,234,165           7,203,665           9,417,443        11,552,888           829,252           2,975,787          5,135,906          7,088,022
Production Payable                                                          39,857,190         42,726,906       43,791,316          46,102,229          42,808,164          44,428,763        43,756,782        40,485,685          42,260,039         41,786,462         45,316,072
Drilling Advances                                                                    -                  -                -                   -                   -                   -                 -                 -                   -                  -                  -
Payroll and benefits:
    Accounts Payable                                                           157,945            131,621          137,854             168,415              132,959             150,686          175,873           123,839             144,935             166,079           139,358
    Accrued Expenses                                                         2,160,612          1,899,362        1,451,074           2,008,144            2,476,141           2,194,042        2,596,515         3,036,830           2,736,152           3,187,055         3,811,025

TOTAL POST-PETITION LIABILITIES (MOR-3)                               $     84,684,936    $    89,660,873   $   97,580,297    $     98,485,158    $     99,999,868    $     98,561,077    $ 103,053,917    $    98,291,454     $    99,133,904    $   107,158,155    $   117,329,858

                                                        As of               As of              As of             As of               As of
                                                   January 31, 2019   February 28, 2019   March 31, 2019     April 30, 2019       May 31, 2019
Accounts Payable and Other Accrued Expenses
    Trade Accounts Payable                         $     7,796,791    $     18,793,128    $    11,308,386   $   15,815,885    $      6,175,193
    Accrued Expenses                                    56,448,051          49,308,396         55,321,795       50,247,927          68,116,847
    Income Taxes Payable                                         -                   -                  -                -                   -
Accrued Interest                                         9,261,080          11,445,971          1,051,794        2,948,959           5,164,762
Production Payable                                      43,754,742          34,542,900         33,535,143       36,523,741          38,015,588
Drilling Advances                                                -                   -                  -                -                   -
Payroll and benefits:
    Accounts Payable                                       152,987             157,585            121,349          137,950             164,343
    Accrued Expenses                                     3,580,825           4,086,169          4,163,581        3,655,596           4,202,640

TOTAL POST-PETITION LIABILITIES (MOR-3)            $   120,994,476    $    118,334,149    $   105,502,048   $ 109,330,059     $ 121,839,373

MOR-4




                                                                                                                                       Page 6 of 14
                                Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 7 of 14


                    EXCO RESOURCES, INC., ET AL
CASE NUMBER:        (18-30155)



                                                                        May 31, 2019
    Days past Due           Total Consolidated            AP Trade      Production Payable Accrued Expenses Income Taxes Payable Accrued Interest Payroll & Benefits
Current             $                     98,121,822 $ 6,927,983 $            13,545,247   $   68,116,847    $                 -   $   5,164,762   $     4,366,983
0-30 days                                 12,745,316           -              12,745,316                -                      -               -                 -
31-60 days                                  (319,641)   (471,624)                151,983                -                      -               -                 -
61-90 days                                   304,483    (278,044)                582,527                -                      -               -                 -
91+ days                                  10,987,393      (3,122)             10,990,515                -                      -               -                 -
TOTAL               $                    121,839,373 $ 6,175,193 $            38,015,588   $   68,116,847    $                 -   $   5,164,762   $     4,366,983



                                  Aging of Accounts Receivable

                                                          A/R Trade
                                                            (JIB            Production
    Days past Due           Total Consolidated           Receivables)       Receivable          Other
Current             $                      54,249,558   $ 17,956,672    $     36,312,517   $      (19,631)
0-30 days                                   1,442,345        734,412             696,220           11,713
31-60 days                                  1,955,982        668,530           1,284,637            2,815
61-90 days                                    472,917        404,521              68,396                -
91+ days                                    5,376,835      4,937,506             419,780           19,550
TOTAL               $                      63,497,637   $ 24,701,640    $     38,781,550   $       14,448

MOR-5




                                                                            Page 7 of 14
                                              Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 8 of 14


                            EXCO RESOURCES, INC., ET AL
CASE NUMBER:                (18-30155)

(in thousands)

                                                                                  STATEMENT OF INCOME (LOSS)
                      MONTH                                       MONTH                      MONTH                  MONTH         MONTH         MONTH         FILING TO
                                                                                                                                                                DATE

REVENUES         (MOR-1)                                 SEE ATTACHED EXHIBIT B - INCOME STATEMENT
TOTAL COST OF REVENUES
GROSS PROFIT

OPERATING EXPENSES:
   Selling & Marketing
   General & Administrative
   Insiders Compensation
   Professional Fees
   Other - Gain on Fixed Asset Disposal
   Other - Multi-Client Amortization
TOTAL OPERATING EXPENSES                                                         -                       -                  -             -
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                              -                       -                  -             -
INTEREST EXPENSE
DEPRECIATION
OTHER (INCOME) EXPENSE*
FOREIGN EXCHANGE (GAIN) LOSS
LOSS ON DEBT EXTINGUISHMENT
OTHER ITEMS**
TOTAL INT, DEPR & OTHER ITEMS                                                    -                       -                  -             -             -                 -
NET INCOME BEFORE TAXES                                                          -                       -                  -             -             -                 -
INCOME and OTHER TAXES
NET INCOME (LOSS) (MOR-1)                                 $                      - $                     - $                - $           - $           - $               -
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.




MOR-6



                                                                                                     Page 8 of 14
Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 9 of 14


    Case No. (18-30155)
    Exhibit B - Consolidated Statement of Operations

                                                                                          For the Period
                                                                                          May 1, 2019 to
       (in thousands)                                                                     May 31, 2019

       Revenues:
           Oil                                                                        $                 8,755
           Natural Gas                                                                                 17,314
           Purchased natural gas and marketing                                                          1,410
              Total revenues                                                                           27,479
       Costs and expenses:
           Oil and natural gas operating costs                                                          3,019
           Production and ad valorem taxes                                                              1,402
           Gathering and transportation                                                                 4,557
           Purchased natural gas                                                                        1,033
           Depletion, depreciation and amortization                                                     7,153
           Impairment of oil and natural gas properties (1)                                                 -
           Accretion of liabilities                                                                       175
           General and administrative                                                                   1,458
           Other operating expense                                                                       (232)
              Total costs and expenses                                                                 18,565
           Operating income (loss)                                                                      8,914
       Other income (expense):
           Interest expense, net                                                                       (2,670)
           Gain (loss) on derivatives financial instruments - commodity derivatives                         -
           Gain (loss) on derivative financial instruments - warrants                                       -
           Reorganization items (2)                                                                   (11,528)
           Other income (3)                                                                                11
           Equity income                                                                                    -
              Total other income (expense)                                                            (14,187)
       Income gain (loss) before income taxes                                                          (5,273)
       Income tax benefit (expense) (4)                                                                     -
       Net income (loss)                                                              $                (5,273)

    Notes
    (1) Impairment of oil and gas properties is recorded quarterly.
    (2) Reorganization items for May consisted of professional fees of $9MM & $2.5MM related to the DIP extension.
    (3) Other income is primarily comprised of various refunds and other miscellaneous amounts.
    (4) Income tax expense is recorded quarterly.




                                                   Page 9 of 14
                                                        Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 10 of 14

                             EXCO RESOURCES, INC., ET AL
CASE NUMBER:                 (18-30155)

(in thousands)


CASH RECEIPTS AND                                                              MONTH          MONTH      MONTH       MONTH        MONTH   SIX MONTHS TO
DISBURSEMENTS                                                                                                                                 DATE
 1. CASH-BEGINNING OF MONTH / PERIOD                                        SEE ATTACHED EXHIBIT C - CASH RECEIPTS AND DISBURSEMENTS
RECEIPTS:
 2. CASH RECIEPTS FROM REGIONS
 3. CASH RECEIPTS FROM CUSTOMERS
 4. PROCEEDS FROM DIP FUNDING
 5. SALE OF ASSETS
 6. OTHER (attach list)
TOTAL RECEIPTS**
(Withdrawal) Contribution by Individual Debtor MFR-2*

DISBURSEMENTS:
 7. CASH REQUESTS FROM REGIONS
 8. PAYROLL, PER DIEM & BENEFITS
 9. PAYROLL IOM (ISLE OF MAN)
10. ACCOUNTS PAYABLE (POST PETITION ONLY)
11. SENIOR DEBT INTEREST
12. INTEREST/FEES ON ADDITIONAL DEBT
13. BANKRUPTCY RELATED PAYMENTS (PRE PETITION ONLY) ***
14. INSURANCE PAYMENTS
15. TPG LOAN PAYMENT
16. OTHER (attach list)
TOTAL DISBURSEMENTS FROM OPERATIONS

17. DEBTOR PROFESSIONAL FEES
18. DIP LENDER PROFESSIONAL FEES
19. SENIOR LENDER PROFESSIONAL FEES
20. UNSECURED CREDITORS COMMITTEE PROFESSIONAL FEES
21. U.S. TRUSTEE FEES
22. OTHER REORGANIZATION EXPENSES (attach list)
TOTAL DISBURSEMENTS**

23. NET CASH FLOW
24. CASH - END OF MONTH

24. ADJUSTMENTS RELATED TO PRIOR PERIODS
25. UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD
26. UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD
27. ENDING CASH PER BOOKS - END OF MONTH (MOR-8)



MOR-7




                                                                                       Page 10 of 14
Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 11 of 14


              Exhibit C ‐ Cash Receipts and Disbursements
              ($ in thousands)

                                                                                          For the Period
                                                                                         May 1. to May 31.
                                                                                               2019
              Cash - Beginning of Month (Book)                                                     29,082

              Receipts
              Production                                                                           39,747
              JIB Receipts                                                               $         19,256
              Hedge Settlements                                                                         -
              Other                                                                                   491
              Total Receipts                                                             $         59,495

              Operating Disbursements
              Capex                                                                               (22,200)
              Lease Operating Expense                                                              (1,999)
              Gathering / Firm Transportation                                                      (8,646)
              Royalties                                                                           (14,045)
              Production Tax                                                                       (1,080)
              Payroll/Labor Burden                                                                 (1,774)
              G&A / Other                                                                            (720)
              FDM Relief                                                                               (2)
              Total Operating Disbursements                                              $        (50,465)

              Other Cash Disbursements
              Debt Service Payments                                                                (3,426)
              RBL Retirement & LC Cash Collateralization                                           (5,701)
              Haynesville JV Escrow Funding                                                        (3,000)
              Professional Fees - Restructuring                                                    (4,350)
              Professional Fees - Other Retained Professionals                                       (231)
              Professional Fees - Ordinary Course Professionals                                      (155)
              Acquisitions                                                                              -
              Vendor Adequate Assurance / Contraction / Prepay                                          -
              D&O Insurance                                                                          (171)
              Employee Incentive Payments / Retention                                                   -
              Appalachia JV Cash                                                                        -
              Other Miscellaneous                                                                       -
              Total Net Cash Flow                                                        $$        (8,005)
                                                                                                        -
                 DIP Financing
                    DIP RBL A Draw / (Repayment)                                                        -
                    DIP RBL B Draw / (Repayment)                                         $              --
              Total Net Cash Flow                                                        $         (8,005)
                   Manual Adjustment                                                                    -
                   Other Book Cash Adjustment (1)                                                       -
                      Book Cash Adjustments - Voided Checks/Other                                       -
              Ending Operating Cash Balance                                              $         21,077

              Cash - End of Month (Book) (2)                                                       21,112
              Outstanding Checks at End of Month                                                   10,237
              Cash - End of Month (Bank)                                                 $         31,349

              Notes
              (1) Other Book Cash Adjustment is primarily voided prepetition checks.
              (2) Cash - End of Month (Book) includes the addition of the FSA account.




                                                      Page 11 of 14
             Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 12 of 14

CASE NAME:                         EXCO RESOURCES, INC., ET AL
CASE NUMBER:                       (18-30155)



Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis
                                                                                                                                Account Number         Ending Balance
         Debtor Entity                            Bank Name                                       Account Type                  (last 4 digits only)    as of 5/31/19

EXCO Resources, Inc.               JP Morgan                                  Master Funding Account                                   5708            $   31,185,097
EXCO Resources, Inc.               Bank of America                            Prepaid Credit Card Account                              9287                  129,177
EXCO Resources, Inc.               JP Morgan                                  Flex Spending Account                                    6205                   34,857
                                                                                                                            EXCO Operating Cash Total $    31,349,131
EXCO Operating Company, LP         JP Morgan                                  EXCO/BG Operating Trust                                  2529            $   10,809,278
EXCO Operating Company, LP         JP Morgan                                  JV Escrow Account                                        5987                 4,898,841
EXCO Operating Company, LP         JP Morgan                                  Money Market Account (State of LA vs. Webb)              3214                         -
EXCO Resources, Inc.               Bank of America                            Credit Card Collateral                                   9810                         -
EXCO Resources, Inc.               JP Morgan                                  Credit Card Collateral                                   7404                  369,803
EXCO Resources, Inc.               JP Morgan                                  Utility Deposit Account                                  7420                  284,128
EXCO Resources, Inc.               JP Morgan                                  Master Funding                                           2658                         -
EXCO Resources, Inc.               JP Morgan                                  A/P Disbursement                                         2230                         -
EXCO Resources, Inc.               JP Morgan                                  Rev Disbursement                                         2222                         -
EXCO Holding PA Inc.               JP Morgan                                  Holding PA                                               3113                         -
EXCO Operating Company, LP         JP Morgan                                  EXCO Operating Company, LP (MFA)                         1291                         -
EXCO Operating Company, LP         JP Morgan                                  EXCO Operating Company, LP (CDA)                         1283                         -
Raider Marketing, LP               JP Morgan                                  Raider Marketing                                         3356                         -
                                                                              Total                                                                    $   47,711,181

Account XX3214 was closed on April 30, 2018
MOR-8




                                                                                   Page 12 of 14
                                         Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 13 of 14

                     EXCO RESOURCES, INC., ET AL
CASE NUMBER:         (18-30155)



                                                                                                                         PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).


  INSIDERS: NAME/POSITION/COMP TYPE                                         Jan. 15 to Feb. 28       Mar. 1 to Mar. 31       Apr. 1 to Apr. 30       May 1 to May 31         June 1 to June 30       July 1 to July 31       Aug. 1 to Aug. 31       Sept. 1 to Sept. 31       Oct. 1 to Oct. 31       Nov. 1 to Nov. 30       Dec. 1 to Dec. 31
                                                                                  2018                     2018                    2018                   2018                     2018                    2018                    2018                     2018                     2018                    2018                    2018
  1 Hal Hickey                                                          $              130,993   $              66,495   $              66,495   $              64,995   $              64,055   $              64,055   $              64,055   $                64,055   $              64,055   $              64,055   $              64,055
  2 Harold Jameson                                                                      75,967                  38,839                  38,915                  38,915                  39,003                  39,003                  38,670                    37,587                  37,587                  37,587                  37,587
  3 Heather Summerfield                                                                 67,277                  33,407                  33,407                  33,407                  34,747                  34,747                  35,068                    34,747                  33,463                  33,463                  33,463
  4 Tyler Farquharson                                                                   67,256                  34,143                  34,143                  34,143                  34,171                  34,171                  32,888                   32,888                   32,888                  32,888                  32,888
  5 Brian Gaebe                                                                         50,274                  25,877                  25,877                  25,877                  25,966                  25,966                  25,966                   25,966                   25,966                  25,966                  25,966
TOTAL INSIDERS (MOR-1)                                                  $              391,767   $             198,762   $             198,837   $             197,337   $             197,942   $             197,942   $             196,647   $              195,242    $             193,959   $             193,959   $             193,959



        PROFESSIONALS                                                       Jan. 15 to Feb. 28       Mar. 1 to Mar. 31     Apr. 1 to Apr. 30       May 1 to May 31           June 1 to June 30     July 1 to July 31       Aug. 1 to Aug. 31       Sept. 1 to Sept. 31       Oct. 1 to Oct. 31         Nov. 1 to Nov. 30       Dec. 1 to Dec. 31
                                                                                  2018                     2018                  2018                   2018                       2018                  2018                    2018                     2018                     2018                      2018                    2018
  1 Alvarez & Marsal                                                    $                    -   $                   -   $            300,449    $           997,920     $                   -   $            765,161    $            994,114    $             440,676     $          1,193,329    $                   -   $                   -
  2 Ballard Spahr                                                                            -                       -                       -                     -                         -                 42,907                   4,037                          -                  5,415                   15,097                       -
  3 Bracewell LLP                                                                      113,965                  85,539                       -                     -                         -                331,918                  47,654                   75,116                         -                 405,342                 332,830
  4 Brown Rudnick LLP                                                                        -                       -                800,734                271,184                   218,665                497,822                 190,378                  210,042                  124,296                  635,465                 329,009
  5 Cole Scholtz                                                                             -                       -                       -                 1,383                         -                       -                       -                         -                       -                   2,779                       -
  6 Cross Sound Management                                                                   -                       -                       -                     -                         -                       -                       -                         -                  8,843                        -                       -
  7 DRW Holdings `                                                                           -                       -                       -                 1,056                         -                     95                        -                         -                       -                       -                       -
  8 Epiq US                                                                            195,608                       -                       -               409,513                    62,281                       -                106,374                   27,756                         -                 153,516                 271,106
  9 Foley Gardere LLP                                                                        -                       -                       -                     -                   144,620                       -                       -                  44,997                         -                       -                  89,335
 10 FTI Consulting Inc.                                                                      -                       -                456,018                416,128                   380,549                513,536                 255,576                  178,043                         -                 617,807                 285,266
 11 Gardere Wynne Sewell                                                                     -                       -                182,576                      -                         -                       -                       -                         -                       -                       -                       -
 12 Hunton & Williams                                                                   21,729                       -                       -                     -                         -                       -                       -                         -                       -                       -                       -
 13 Intrepid Partners                                                                        -                       -                       -                     -                   500,200                278,391                  68,864                          -                132,128                  128,354                       -
 14 Jackson Walker L.L.P.                                                                    -                       -                211,705                208,011                    67,462                207,433                  69,568                  151,218                   71,878                  113,377                 125,860
 15 Jefferies LLC                                                                            -                       -                       -                     -                         -                       -                       -                         -                128,799                   30,555                       -
 16 Kasowitz Benson Torres                                                                   -                       -                       -                     -                         -                       -                       -                         -                933,122                  869,505                 427,367
 17 Kirkland & Ellis                                                                         -                       -              1,768,071                924,230                         -              2,606,393               3,161,568                  823,766                         -               1,640,089               1,038,820
 18 Opportune Tax, LLC                                                                       -                       -                       -                     -                    10,959                       -                       -                         -                555,168                        -                       -
 19 PJT Partners, LP                                                                         -                       -                427,463                235,484                   196,412                124,194                        -                         -                  7,883                        -                       -
 20 Pryor Cashman LLP                                                                        -                       -                       -                60,644                    29,665                       -                 31,659                   23,473                    2,019                   38,933                  75,010
 21 Reme LLC                                                                                 -                       -                       -                     -                         -                       -                  3,998                          -                307,546                        -                       -
 22 Rothschild Inc.                                                                          -                 313,381                153,428                151,276                   152,190                       -                303,105                          -                 57,994                  151,319                       -
 23 Simpson,Thacher & Bartlett LLP                                                           -                       -                       -                     -                         -                       -                 51,054                   34,449                  695,750                   51,736                  26,129
 24 US Trustee Payment Center                                                                -                       -                590,871                      -                         2                724,060                        -                         -                       -                       -                       -
 25 Waller Lansden Dortch Davis                                                          1,328                  25,888                       -                     -                         -                       -                 33,835                          -                  3,035                        -                  11,825
 26 Wilmington Trust Fee Collections                                                         -                       -                       -                     -                     1,600                       -                  7,854                    5,000                         -                       -                       -
 27 Zeiger Tigges & Little, LLP                                                              -                       -                  1,692                      -                         -                       -                       -                         -                       -                       -                       -
TOTAL PROFESSIONALS (MOR-1)                                             $              332,629   $             424,808   $          4,893,007    $         3,676,828     $           1,764,606   $          6,091,909    $          5,329,637    $           2,014,536     $          4,227,201    $           4,853,874   $           3,012,559



  INSIDERS: NAME/POSITION/COMP TYPE                 Jan 1. to Jan 31.       Feb 1. to Feb 28.        Mar. 1 to Mar. 31       Apr. 1 to Apr. 30       May 1. to May 31.
                                                          2019                    2019                     2019                    2019                    2019
  1 Hal Hickey                                  $              67,180   $               67,180   $              67,180   $              64,055   $              64,055
  2 Harold Jameson                                             39,357                   39,357                  39,357                  39,357                  39,357
  3 Heather Summerfield                                        35,068                   35,068                  35,068                  35,068                  35,068
  4 Tyler Farquharson                                          34,492                   34,492                  34,492                  34,492                  34,492
  5 Brian Gaebe                                                26,195                   26,195                  26,195                  13,926                       -
TOTAL INSIDERS (MOR-1)                          $             202,292   $              202,292   $             202,292   $             186,898   $             172,972



        PROFESSIONALS                               Jan 1. to Jan 31.     Feb 1. to Feb 28.        Mar. 1 to Mar. 31       Apr. 1 to Apr. 30       May 1. to May 31.
                                                          2019                  2019                     2019                    2019                    2019
  1 Alvarez & Marsal                            $                   -   $          1,496,712     $            316,332    $            517,200    $            335,266
  2 Ballard Spahr                                               1,371                  2,179                         -                  5,275                  37,196
  3 Bracewell LLP                                                   -                172,005                         -                       -                225,490
  4 Brown Rudnick LLP                                         815,612                       -                 298,992                 449,255                 622,749
  5 Cole Scholtz                                                    -                       -                     433                     418                        -
  6 Cross Sound Management                                          -                       -                        -                       -                       -
  7 DRW Holdings `                                                  -                       -                        -                       -                       -
  8 Epiq US                                                   167,140                 48,709                   28,928                  34,764                        -
  9 Foley Gardere LLP                                               -                 58,842                         -                 82,534                        -
 10 FTI Consulting Inc.                                       349,021                184,296                  318,405                 291,732                 208,876
 11 Gardere Wynne Sewell                                            -                       -                        -                       -                       -
 12 Hunton & Williams                                               -                       -                        -                       -                       -
 13 Intrepid Partners                                          60,202                       -                 122,541                  60,075                 123,276
 14 Jackson Walker L.L.P.                                           -                       -                        -                       -                183,613
 15 Jefferies LLC                                             352,389                       -                        -                280,581                        -
 16 Kasowitz Benson Torres                                          -                       -                        -                       -                       -
 17 Kirkland & Ellis                                        2,044,504              1,094,941                  690,810               2,365,938               1,122,910
 18 Opportune Tax, LLC                                              -                       -                        -                       -                       -
 19 PJT Partners, LP                                                -                697,786                         -                       -                429,039
 20 Pryor Cashman LLP                                          25,191                 13,579                   34,346                  62,164                  31,564
 21 Quinn Emanual Urquhart and Sullivan LLP                         -                       -                        -                       -                113,794
 22 Reme LLC                                                        -                       -                        -                       -                       -
 23 Rothschild Inc.                                           301,388                       -                 306,207                 151,411                 151,648
 24 Simpson,Thacher & Bartlett LLP                                  -                       -                        -                160,817                  39,558
 25 US Trustee Payment Center                                       -                681,340                         -                       -                724,806
 26 Waller Lansden Dortch Davis                                     -                       -                        -                  3,719                        -
 27 Wilmington Trust Fee Collections                           16,223                       -                        -                       -                       -
 28 Zeiger Tigges & Little, LLP                                     -                       -                        -                       -                       -
TOTAL PROFESSIONALS (MOR-1)                     $           4,133,042   $          4,450,387     $          2,116,994    $          4,465,883    $          4,349,786

MOR-9




                                                                                                                                                              Page 13 of 14
                                                        Case 18-30155 Document 2136 Filed in TXSB on 06/20/19 Page 14 of 14


Exhibit D ‐ Consolidating Disbursements of Jointly Administered Cases in Chapter 11

                                                                                                                                                                              Disbursements
2018
            Entity                Case No.                           Jan. 15 to Feb. 28   Mar. 1 to Mar. 31   Apr. 1 to Apr. 30   May 1 to May 31     June 1 to June 30   July 1 to July 31    Aug. 1 to Aug. 31   Sept. 1 to Sept. 31   Oct. 1 to Oct. 31   Nov. 1 to Nov. 30   Dec. 1 to Dec. 31

EXCO Operating Company, LP       (18-30161)                          $     82,727,137     $     84,234,476    $     40,835,334    $     44,929,920    $     44,217,642    $       35,327,031   $     29,692,106    $      33,159,853     $     39,485,014    $     50,954,641    $     55,694,991
EXCO Resources, Inc.             (18-30155)                          $    112,128,859     $     29,561,510    $     14,818,282           9,510,947           8,737,651            11,496,923         10,184,155           18,847,033           10,073,695           8,718,510           8,155,769
Raider Marketing, LP             (18-30169)                          $      3,793,466     $      4,903,607    $      6,964,132           7,739,508           7,312,393             6,972,802          6,536,708            5,675,488            5,952,210           6,267,449           5,524,293

Total Disbursements                                                  $    198,649,461     $    118,699,593    $     62,617,748    $     62,180,375    $     60,267,685    $       53,796,756   $     46,412,969    $      57,682,375     $     55,510,919    $     65,940,600    $     69,375,052

2019
            Entity                Case No.       Jan 1. to Jan 31.   Feb 1. to Feb 28.    Mar. 1 to Mar. 31   Apr. 1 to Apr. 30   May 1. to May 31.

EXCO Operating Company, LP       (18-30161)     $      43,763,168    $     43,163,857     $     45,447,909    $     39,484,332    $     45,749,983
EXCO Resources, Inc.             (18-30155)     $       9,608,870    $      8,581,461     $     18,641,454    $     16,945,304    $     15,928,489
Raider Marketing, LP             (18-30169)     $       9,994,133    $      4,228,786     $      7,867,702    $      5,382,869    $      5,821,231

Total Disbursements                             $      63,366,171    $     55,974,103     $     71,957,065    $     61,812,505    $     67,499,702




                                                                                                                                         Page 14 of 14
